Citation Nr: 0301831	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 21, 1989, for 
a 100 percent evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The July 2001 claim submitted by the veteran and his 
representative contends that that a 100 percent evaluation 
for the veteran's schizophrenia should be granted from 1982.  
They argue that all rating decisions issued between 1982 and 
the April 1989 award of 100 percent were clearly and 
unmistakably erroneous.  Similarly, the November 2001 notice 
of disagreement states that the veteran has been in receipt 
of Social Security Administration (SSA) disability benefits 
since 1982.  The veteran argues that if his SSA records were 
not considered by the decisions dated prior to April 1989, 
then it constitutes clear and unmistakable error.  

The veteran was denied entitlement to an evaluation in excess 
of 50 percent for his schizophrenia by the RO on many 
occasions prior to 1989, including in rating decisions dated 
October 1982, April 1983, October 1983, May 1985, February 
1987, and January 1988.  The January 1988 rating decision was 
appealed to the Board, which confirmed the 50 percent 
evaluation for schizophrenia in a November 1989 decision.  
Therefore, as the prior rating decisions considered the same 
issue that was addressed by the November 1989 Board decision, 
these prior rating decisions were subsumed by the November 
1989 Board decision.  As a consequence, any claim of clear 
and unmistakable error must be directed at the November 1989 
Board decision, and not the prior rating decisions.  See 
Donovan v. West, 158 F.3d 1377 (Fed.Cir. 1998); Dittrich v. 
West, 163 F.3d 1349 (Fed.Cir. 1998).  

The Board notes that an RO is unable to issue a decision as 
to whether or not a Board decision may be revised on the 
basis of clear and unmistakable error.  This is a matter 
which receives initial consideration at the Board.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2002).  

A motion for revision of a prior Board decision based on 
clear and unmistakable error must meet certain requirements 
in order to qualify for review by the Board.  38 C.F.R. § 
20.1404(a) (2002) requires that the motion must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Additional information concerning 
the revision of Board decisions on the basis of clear and 
unmistakable error may be found at 38 C.F.R. §§ 20.1400 to 
20.1411 (2002). 

A review of the record shows that neither the veteran nor his 
representative have submitted any written communication that 
contains the necessary information to qualify as a motion for 
revision of a prior Board decision under the provisions of 
38 C.F.R. § 20.1404(a) (2002).  In particular, at no time has 
the veteran mentioned the November 1989 Board decision in any 
of his communications.  Therefore, this matter is not for 
consideration before the Board.  If the veteran wishes to 
pursue this matter further, he is invited to submit a motion 
that contains the necessary information to the Board.  


FINDINGS OF FACT

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia was denied in a November 1989 decision of the 
Board.

2.  The report of the veteran's hospitalization at a VA 
facility from April 21, 1989, to May 19, 1989, was received 
in January 1990; this constituted an informal claim for an 
increased evaluation for schizophrenia.  

3.  Medical reports dated November 1986 and April 1988 state 
that the veteran was unable to engage in productive 
activities or to tolerate work pressure, indicating it was 
ascertainable that the veteran had total social and 
industrial inadaptability as of April 21, 1988.  


CONCLUSION OF LAW

The veteran is entitled to an effective date of April 21, 
1988, for a 100 percent evaluation for schizophrenia.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Code 9204 (1990); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected schizophrenia 
has been totally disabling since 1982. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal 
in a November 2001 letter.  This letter included a copy of 
the rating decision, which explained to the veteran the 
reasons and bases for that decision.  After the veteran 
submitted his notice of disagreement, he was provided with a 
Statement of the Case that contains the laws and regulations 
concerning his claim, and an explanation of the reasons and 
bases for the denial of his claim, which also indicated what 
evidence was needed to prevail.  The Statement of the Case 
also included the provisions of the VCAA, which notified the 
veteran of what evidence would be obtained by VA, what 
evidence he was responsible for submitting, and what 
assistance could be provided by VA to help him obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

There is no indication that there are any outstanding medical 
records that are relevant to the veteran's appeal.  In this 
case, there is no possibility that any further evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Even if other medical evidence exists concerning the 
veteran's schizophrenia, it is legally impossible to get an 
effective date any earlier than one year before the date the 
claim was ultimately received.  Since the Board is granting 
the veteran an earlier effective date in this case, no 
prejudice to him results from the Board issuing this 
decision.  In a related matter, the Board notes that the 
veteran has submitted a medical document dated June 2001 in 
support of his claim.  This document is written in Spanish, 
and has not been translated.  However, in view of the facts 
in this case, a translation is not necessary.  Even if the 
document opines that the veteran's schizophrenia was 100 
percent disabling from 1982, as the Board assumes it does so 
opine, in view of the finality of the November 1989 Board 
decision, it remains legally impossible to grant an effective 
date any earlier than one year before the date the claim was 
ultimately received.  Therefore, as no possible prejudice to 
the veteran may occur, the Board may proceed with 
consideration of the current appeal.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

Entitlement to an evaluation in excess of 50 percent for the 
veteran's service connected schizophrenia was denied in a 
November 1989 Board decision.  When a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1105 (2002).  

The first communication received from the veteran subsequent 
to the November 1989 Board decision was a December 1989 
communication regarding his recent hospitalization.  A copy 
of a VA hospital report dated April 21, 1989, to May 19, 
1989, was received in January 1990.  Entitlement to an 
increased evaluation was denied in a February 1990 rating 
decision.  The veteran was notified in a March 1990 letter 
that the report of his recent hospitalization had been 
considered a claim for an increased evaluation, but that this 
claim had been denied.  Subsequently, the veteran submitted 
additional evidence in support of his claim.  In April 1991, 
a rating decision determined that the veteran was entitled to 
a 100 percent evaluation for schizophrenia.  The effective 
date for the 100 percent evaluation was determined to be 
April 21, 1989.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Furthermore, in a matter similar to the current appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held in Swanson v. West, 12 Vet. App. 442 (1999) that VA must 
consider all the evidence of record, including that which 
predated a final Board decision on the same matter, to 
determine when an ascertainable increase occurred in the 
rated disability.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time.  See 
also VAOGCPREC 12-98.

In this case, the veteran's April 21, 1989, VA hospital 
report constituted an informal claim for an increased 
evaluation, as was noted in the March 1990 letter to the 
veteran.  See 38 C.F.R. §§ 3.155(c), 3.157(a)-(b)(1).  
Therefore, the earliest possible effective date that may be 
awarded is April 21, 1988.  

Under the regulation for the evaluation of schizophrenia that 
was in effect in April 1991, when there were active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability, then a 100 percent evaluation was warranted.  
38 C.F.R. § 4.132, Code 9204 (1990).  The Court upheld an 
interpretation of this regulation which states that the 
criteria for a 100 percent rating are each independent bases 
for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  

The evidence includes two private psychiatric examinations 
conducted by the same examiner, dated November 30, 1986, and 
April 30, 1988, that were considered by the November 1989 
Board decision.  These examinations were apparently fee basis 
examinations conducted for VA.  Both of these examinations 
noted symptoms that included low frustration tolerance, very 
poor control of aggressive impulses, ideas of reference, 
persecutory delusions, auditory hallucinations, suicidal and 
homicidal ideations, and multiple somatizations.  His 
capacity for comprehension, calculation, and learning was 
poor.  The diagnosis on each examination was undifferentiated 
type schizophrenia.  On each examination, the examiner 
commented that the veteran was suffering from severe 
emotional disturbance and was not able to engage in 
productive activities.  In addition, he stated that the 
veteran's mental capacity did not tolerate work pressure.  

The Board finds that the evidence shows it was ascertainable 
that the veteran was entitled to a 100 percent evaluation as 
of April 21, 1988.  The November 1986 and the April 1988 
examinations opined that the veteran was unable to tolerate 
work pressure.  This essentially indicates that the veteran 
had total industrial incapacity, which merited a 100 percent 
evaluation under the rating code then in effect.  Therefore, 
the veteran was entitled to a 100 percent evaluation as of 
April 21, 1988.  That is, by law, the earliest date that can 
be granted based on a claim for an increase.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  


ORDER

An effective date of April 21, 1988, for a 100 percent 
evaluation for schizophrenia is granted; subject to the laws 
and regulations governing the award of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

